***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      SEASE v. COMMISSIONER OF CORRECTION—DISSENT

   CRADLE, J., dissenting. I agree with the majority’s
conclusion that the habeas court erred in concluding
that the petitioner, Antwan Sease, failed to demonstrate
that he was prejudiced by his counsel’s failure to pro-
vide the sentencing court with the complete records of
his mental health history. On the basis of that conclu-
sion, I believe that the judgment of the habeas court
should be reversed and the matter remanded for further
proceedings on the issue of whether the performance
of the petitioner’s counsel was deficient. Because I dis-
agree with the relief afforded by the majority, I must
respectfully dissent.